     Case 2:18-cv-01493-GMN-DJA Document 50 Filed 01/06/20 Page 1 of 5



 1   LESLIE MARK STOVALL, ESQ.
     Nevada Bar No. 2566
 2   ROSS MOYNIHAN, ESQ.
 3   Nevada Bar No. 11848
     STOVALL & ASSOCIATES
 4   2301 Palomino Lane
     Las Vegas, NV 89107
 5   Telephone: (702) 258-3034
 6   E-service: court@lesstovall.com
     Attorney for Plaintiff
 7
                                 UNITED STATES DISTRICT COURT
 8
 9                                      DISTRICT OF NEVADA

10   ROBERT BARCELON, an individual      )
                                         )                Case no.: 2:18-cv-01493-GMN-CWH
                                                                                      DJA
11
                          Plaintiff,     )
12          vs.                          )
                                         )
13   LANDFORCE CORPORATION               )
     Individually; ALBERT LEON HARRIS,   )
14
     Individually; DOES I-X and ROE      )
15   CORPORATIONS I-X, inclusive,        )
                                         )
16                        Defendants.    )
17   ____________________________________)

18       PLAINTIFF’S UNOPPOSED MOTION TO EXTEND TIME TO RESPOND TO
      DEFENDANTS’ THREE MOTIONS FILED WITH THE COURT AS DOCUMENTS 45,
19                                46 AND 47
20                              (First Request)

21          COMES NOW Plaintiff, by and through his attorneys, STOVALL & ASSOCIATES, and
22   hereby files his Motion to Extend Time to respond to Defendants’ three motions filed on
23
     December 23, 2019 as documents 45, 46, and 47 from January 6, 2020 to January 13, 2020,
24
     specifically:
25
26          1.       Defendants Motion to Extend the Current Discovery Deadlines Pursuant to LR IA

27   6-1 and LR II 26-4 (Fifth Request) (Doc# 45);
28



                                                Page 1 of 5
     Case 2:18-cv-01493-GMN-DJA Document 50 Filed 01/06/20 Page 2 of 5



 1          2.       Motion to Compel Discovery Pursuant to FED R CIV P 37 (A) (4) and Local
 2   Rule 26-7 or in the Alternative Motion to Strike Plaintiff’s Designation of Expert Chris Reyes
 3
     (Doc#46); and
 4
            3.       Motion to Compel Discovery Pursuant to FED R CIV P 37 (A) (4) and Local
 5
 6   Rule 26-7 or in the Alternative Motion to Strike Plaintiff’s Designation of Expert Chris Reyes

 7   (Doc#47).
 8
            This motion is based upon the pleadings and papers on file herein, the Memorandum of
 9
     Points and Authorities attached hereto, and any oral argument this Court may entertain at the
10
     hearing of this Motion.
11
12          Dated this 6th day of January, 2020.

13                                                               STOVALL & ASSOCIATES
14
                                                                 /s/ Ross Moynihan
15                                                               ________________________
                                                                 ROSS H. MOYNIHAN, ESQ.
16                                                               Nevada Bar No. 11848
17                                                               2301 Palomino Lane
                                                                 Las Vegas, Nevada 89107
18                                                               Attorney for Plaintiffs
19
20       DECLARATION OF PLAINTIFF’S COUNSEL IN SUPPORT OF PLAINTIFF’S

21         MOTION TO EXTEND TIME TO RESPOND TO DEFENDANTS’ MOTIONS
22          ROSS MOYNIHAN, declares and states as follows:
23
                     1.    I am an associate attorney at the Law Office of Stovall & Associates,
24
                           counsel for Plaintiff, and am licensed to practice law in the State of
25
26                         Nevada.

27                   2.    On December 23, 2019, defendants’ filed three motions with oppositions
28
                           due on January 6, 2020.



                                                   Page 2 of 5
     Case 2:18-cv-01493-GMN-DJA Document 50 Filed 01/06/20 Page 3 of 5



 1                3.      On January 6, 2020, my office contacted defendants’ counsel, Mr. Mills,
 2                        who agreed to provide plaintiff’s counsel with a one week extension to
 3
                          January 13, 2020 to file oppositions to the motions.
 4
                  4.      Plaintiff’s need for the extension is related to family commitments over
 5
 6                        the holiday season that prevented plaintiff’s counsel from being able to

 7                        devote sufficient time to the responses.
 8
                  5.      This motion is not made for the purposes of fraud or delay.
 9
                  6.      I declare under penalty of perjury that the foregoing is true and correct.
10
           DATED this 6th day of January, 2020.
11
12                                                                /s/ Ross Moynihan
                                                                  ROSS MOYNIHAN, ESQ.
13
14
                       MEMORANDUM OF POINTS AND AUTHORITIES
15
                                                      I.
16
17                                             ARGUMENT

18         FRCP 6(b) states:
19         (b) Extending Time.
           (1) In General.
20         When an act may or must be done within a specific time. The court may, for good
           cause, extend the time:
21                 (A)     with or without motion or notice if the courts acts, or if a request is
                           made, before the original time or its extension expires; or
22                 (B)     on motion made after the time has expired if the party failed to act
                           because of excusable neglect.
23
           LRIA6-1 states in pertinent part:
24
           (a)    A motion or stipulation to extend dime must state the reasons for the
25                extension requested and must inform the court of all previous extension of
                  the subject deadline the court granted.
26                ...
27
           (c) A stipulation or motion to seeking to extend the time to file an opposition or
28             reply to a motion, or to extend the time fixed for hearing a motion , must state
               in its opening paragraph the filing date of the subject motion or the date of the
               subject hearing.


                                                  Page 3 of 5
     Case 2:18-cv-01493-GMN-DJA Document 50 Filed 01/06/20 Page 4 of 5



 1
            Based upon the declaration of counsel, good cause exists for the extension of plaintiffs’
 2
     time from January 6, 2020 to January 13, 2020.
 3
 4                                                    II.

 5                                           CONCLUSION
 6
            For the above and foregoing reasons, Plaintiff's Motion to Extend Time should be granted
 7
     and plaintiff’s time to respond to the defendants’ motions be extended from January 6, 2020 to
 8
 9   January 13, 2020.

10          Dated this 6th day of January, 2020.
11                                                               STOVALL & ASSOCIATES
12
                                                                 /s/ Ross Moynihan
13                                                               ROSS H. MOYNIHAN, ESQ.
                                                                 Nevada Bar No. 11848
14                                                               2301 Palomino Lane
15                                                               Las Vegas, Nevada 89107
                                                                 Attorney for Plaintiffs
16
        Given the representation that the extension request is unopposed and
17      the good cause appearing therein, IT IS SO ORDERED.
18
        DATED: January 7, 2020
19
20
21
22
                                          ________________________________________
23                                        DANIEL J. ALBREGTS
                                          UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28



                                                   Page 4 of 5
